i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00200-CR

                                        IN RE Latoya MAYBERRY

                                             Original Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 31, 2010

PETITION FOR WRIT OF PROHIBITION DENIED

           On March 9, 2010, relator Latoya Mayberry filed a petition for writ of prohibition. This

court’s authority to issue writs of prohibition is limited to those necessary to enforce our jurisdiction.

See TEX . GOV ’T CODE ANN . § 22.221(a) (Vernon 2004); In re Garza, 153 S.W.3d 97, 103 (Tex.

App.—San Antonio 2004, orig. proceeding). Relator has not established the writ she seeks is

necessary to enforce this court’s jurisdiction.

           In addition, relator’s petition does not meet the requirements of the Texas Rules of Appellate

Procedure. Specifically, the petition does not include a table of contents, an index of authorities, or

a certification indicating “[t]he person filing the petition [has] certif[ied] that he or she has reviewed



           1
         … This proceeding arises out of Cause No. 2010-CR-1138, pending in the 437th Judicial District Court, Bexar
County, Texas, the Honorable Lori Valenzuela presiding.
                                                                                       04-10-00200-CR



the petition and concluded that every factual statement in the petition is supported by competent

evidence included in the appendix or record.” See TEX . R. APP . P. 52.3 (b)-(c), (j). Accordingly, the

petition is denied. TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM

DO NOT PUBLISH




                                                  -2-